Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The response filed 10/14/21 has been entered and fully considered. 
Claims 1-16 remain pending. 
The previous 35USC 112 rejections have been withdrawn due to the amendment.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: flexible hinge mechanism and piezoelectric ceramic package module in claim 1 and its dependents.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (CN104109629) as supplied by applicant on the IDS dated 6/28/20, rejections based on the machine translation, in view of NISHYAMA (US 2009/0023206) and further in view of UNGERER (US 2021/0046754). 
With respect to claim 1, CHEN discloses a piezoelectric ultrasonic micro injector comprising a base 131 (cover), an injection chamber 123 (base), a first connecting piece 121 (end cap) and a second connecting piece 122 (screw cap) fixedly assembled together, the 
With respect to claim 2, CHEN discloses the first and second connecting members and the injection chamber are connected by a threaded surface (0040-43). 
With respect to claim 3, CHEN discloses a rubber washer (gasket) compressed between the second connecting member and the injection chamber (between screw cap and base) (Fig 2, 0042-44) but does not explicitly disclose two sides of the gasket are different tapered faces. However, it would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. MPEP 2144.04. 
With respect to claim 4-5, CHEN discloses the first connector (end cap body, first cavity) has an end that protrudes with a connecting portion (end cap mounting portion, second cavity) wherein the connecting portion that protrudes has a smaller outer diameter than the first connector (tapered) and a threaded surface (0042, Fig 2). 
With respect to claim 6-7, CHEN discloses the second connector (screw cap body, third cavity) has an end that protrudes with a connecting portion (screw cap mounting portion, fifth 
With respect to claim 8, CHEN discloses the injection chamber (base) is attached to the shell (housing of flexible hinge mechanism) and second connector (screw cap) through threads (0046-0049) but does not explicitly disclose the injection chamber has a bent section and a horizontal section. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the injection chamber in two separate parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and it would have been a matter of choice to create one bent and one horizontal, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. MPEP 2144.04.
With respect to claim 9, 10, 11 CHEN discloses a cavity being in communication with the pumper interface through a cavity and micro flow channel (Fig 2) but does not explicitly disclose a 4th-6th thread or 6th-8th cavities with a similar tapered section. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to create an additional thread between parts, or additional cavities similar to those disclosed since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art. MPEP 2144.04.
With respect to claim 12-13, modified CHEN does not disclose the end of the injection chamber or central shaft is provided with a flange and reinforcing ribs. However, it would have 
With respect to claim 14, UNGERER discloses the elastic flexure hinges (flexible hinge mechanism) can be provided with a plurality of V-shaped recesses (Fig 3d). 
With respect to claim 15, UNGERER discloses the flexure hinges (flexible hinge beams) are distributed in a radial order (circumferential array) (Fig 3b-c, 0085) but does not explicitly disclose they are distributed with an equal angle of 120 degrees centered on the central shaft or in a parallel liner array of equidistant double flexible hinge beams at a certain distance in the axial direction. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the hinges distributed at 120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 and it would have been obvious to arrange the hinges as claimed, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 
With respect to claim 16, CHEN discloses the push rod is formed with a pin nut (mounting hole) which has threads that mate with the protruding portion of the push rod (central shaft provided with mounting hole and screw is fixedly mounted in mounting hole) (0047-0052). 

Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments pages 6-7, that UNGERER does not qualify as prior art based on its effective filing date, the examiner respectfully disagrees. 
Pursuant to the First-Inventor-to File (FITF) provisions of the America Invents Act (AIA ), a U.S.

• the actual filing date of the U.S. patent document, or
• the filing date of the earliest application to which the U.S. patent document is entitled to claim a right of foreign priority or domestic benefit which describes the subject matter. 
There are two conditions that must be met to rely upon a foreign priority date as the effectively filed date of a potential 102(a)(2) prior art reference:
• First, the U.S. patent document must claim priority to or benefit of the prior foreign application, AND 
• Second, the prior foreign application must describe, but need not claim, the subject matter being relied upon.
Additionally, priority to a prior foreign application need NOT have been perfected (i.e., provide a certified copy and translation to the Office if not in English) in order to rely on the effectively filed date of a 102(a)(2) reference in a rejection. (See MPEP 2152.01 and 2154.01). 
The reference UNGERER qualifies as prior art under 35 USC 102(a)(2) as it claims priority to the foreign application DE 10 2018 103049 which has a filing date of February 12, 2018 and the foreign application describes the subject matter relied upon in the above rejection. Specifically, Figs 3a-d of the foreign application (see attached copy of DE 10 2018 103049) correspond exactly to Figs 3a-d of the US PGpub relied upon in the above rejection and paragraphs 0023, 0067-70 of the foreign application (see attached WIPO translation) describe the subject matter relied upon in UNGERER paragraphs 0030, 0084-87, respectively, recited in the above rejection. Therefore the examiner maintains UNGERER is prior art as of the effective filing date of February 12, 2018 which is before the effective filing date of the present application of May 22, 2018. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799